     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 1 of 26



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHRISTOPHER McCROBIE,

              Plaintiff,

       v.                                               15-CV-18
                                                        DECISION AND ORDER
 PALISADES ACQUISITION XVI, LLC,

 HOUSLANGER & ASSOCIATES, PLLC,
 and

 TODD HOUSLANGER,

              Defendants.



      On January 6, 2015, the plaintiff, Christopher McCrobie, filed this action seeking

damages against defendants Palisades Acquisition XVI, LLC (“Palisades”), and

Houslanger & Associates, PLLC (“Houslanger & Associates”). Docket item 1.

McCrobie alleges that the defendants violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692a, et seq., by trying to collect a debt that was not theirs to

collect. Id. Before this Court is McCrobie’s motion for leave to amend his complaint

and the defendants’ motion to dismiss.


                            PROCEDURAL BACKGROUND


      On May 19, 2015, McCrobie filed his first amended complaint (“FAC”) adding

Todd Houslanger, the attorney for Palisades and Houslanger & Associates, as a

defendant. Docket Item 7. McCrobie also added a cause of action: violation of New
      Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 2 of 26



York General Business Law (“GBL”) § 349. Id. Finally, he added several factual

allegations pertaining to events that occured after the date of the original pleading. Id.

       On July 28, 2015, the defendants moved to dismiss the amended complaint for

failure to state a plausible claim of relief under the FDCPA or GBL and for lack of

subject matter jurisdiction. Docket Item 17. McCrobie responded by filing a motion for

leave to file a second amended complaint. Docket Item 19. He sought to add

Palisades’ corporate parent, Asta Funding, Inc., as an additional defendant. Id. He also

sought to add claims for declaratory and injunctive relief and punitive damages. Id.

       On March 25, 2016, United States District Judge John T. Curtin dismissed the

complaint for lack of subject matter jurisdiction under the Rooker-Feldman doctrine.

Docket Item 41. McCrobie appealed, and the United States Court of Appeals for the

Second Circuit reversed Judge Curtin’s decision. Docket Item 47. The Second Circuit

remanded the case to this Court1 to address the other arguments raised in the motions

that had been pending before Judge Curtin. Id.

       After the Second Circuit’s remand, this Court held a status conference on

January 30, 2017, and permitted the parties to file supplemental briefing. Docket Item

52. On March 22, 2017, the defendants filed supplemental briefs in support of their

motion to dismiss McCrobie’s FAC and in opposition to McCrobie’s motion for leave to

file a second amended complaint. Docket Items 55 and 56. On April 24, 2017,

McCrobie responded, Docket item 63, and on May 8, 2017, the defendants replied,

Docket Items 66 and 67.



       1Judge Curtin retired in April 2016, and this case was reassigned to this Court
on July 25, 2016.

                                             2
       Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 3 of 26



                            MOTION FOR LEAVE TO AMEND


       As a preliminary matter, the Court considers McCrobie’s motion for leave to

amend his complaint, Docket Item 19. Rule 15(a) of the Federal Rules of Civil

Procedure provides that leave to amend should be freely given “when justice so

requires.” The defendants oppose McCrobie’s request to amend his complaint a

second time. Among other reasons, the defendants contend that the second amended

complaint fails to comply with Local Rule 15(b), Docket Item 55 at 11-12, which provides

that

       [u]nless the movant is proceeding pro se, the amendment(s) or
       supplements(s) to the original pleading shall be identified in the proposed
       pleading through the use of a word processing ‘redline’ function or other
       similar markings that are visible in both electronic and paper format.

       A “local rule imposing a requirement of form must not be enforced in a way that

causes a party to lose any right because of a nonwillful failure to comply.” Fed. R. Civ.

P. 83(a)(2). In this case, the plaintiff’s counsel specifically acknowledged “that the local

rules generally require a ‘redlined’ copy of a proposed amended complaint to be

submitted along with a motion to amend a complaint.” Docket Item 19-2 at 2.

Nevertheless, he decided that “in light of the significant additions, subtractions, and

revisions, a ‘redlined’ copy would not be practicable.” Id.

       Contrary to the assertion by plaintiff’s counsel that “a ‘redlined’ copy of a

proposed amended complaint” is only “generally require[d],” id., the language in Local

Rule 15(b) is mandatory. What is more, this Court can find no authority for an attorney’s

unilaterally deciding that the rule need not be followed because it is not “practicable.” In

fact, at least one court in this district has strictly held plaintiffs who are represented by

counsel to the requirements of Local Rule 15(b) when requesting leave to file complex

                                               3
         Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 4 of 26



amendments to their complaints. Doe by and through Doe v. E. Irondequoit Cent. Sch.

Dist., 2018 WL 2100605, at *5-*6 (May 7, 2018) (denying leave to amend because

failure to comply with Local Rule 15(b) “required the Court to visually compare” the

complaints “paragraph by paragraph, to identify the differences”).

         All that being said, this Court recognizes that “[n]arrow pleading rules should not

be applied to foil an honest plaintiff’s efforts to gain redress.” Middle Atl. Utils. Co. v.

S.M.W. Dev. Corp., 392 F.2d 380, 384 (2d Cir. 1968). Therefore, this Court denies

McCrobie’s request to amend his FAC for failure to comply with Local Rule 15(b)

without prejudice to his filing another request to amend that complies with that rule.


                                   MOTION TO DISMISS


         Having denied McCrobie’s motion for leave to amend his complaint, this Court

considers the defendants’ motion to dismiss McCrobie’s FAC.


I.       FACTUAL BACKGROUND

         When considering a motion to dismiss, this Court accepts “the factual allegations

in the complaint as true and draw[s] all reasonable inferences in the plaintiff[’s] favor.”

Mantikas v. Kellogg Co., 910 F.3d 633, 636 (2d Cir. 2018). The FAC tells the following

story.

         In 2007, Centurion Capital Corporation obtained a default judgment against

McCrobie, Docket Item 7 at 1, 6, relating to credit card debt that McCrobie owed to

Providian Financial. Id. at 5-6. McCrobie says that his debt to Providian Financial was

“allegedly assigned” to Centurion Capital Corporation and that he did not know about

the lawsuit or default judgment. Id. at 5-6.


                                               4
      Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 5 of 26



       In 2014, defendant Houslanger & Associates—and, in particular, defendant Todd

Houslanger, an attorney with the firm—represented defendant Palisades. Id. at 1. On

behalf of Palisades, Houslanger forwarded an income execution to McCrobie’s

employer designed to garnish McCrobie’s wages so as to enforce Centurion Capital

Corporation’s judgment against McCrobie. Id. at 1, 6-7. Centurion Capital Corporation

never notified McCrobie about the alleged assignment of the judgment to Palisades, nor

did it file the assignment in the City Court of Buffalo, the court where the default

judgment was entered. Id. at 6-7. Such a filing may have given McCrobie constructive

notice of the assignment, but that never happened. Id.

       In March 2015, McCrobie contacted Houslanger & Associates and asked for a

copy of the chain of title that gave Palisades the right to enforce the default judgment

obtained against McCrobie by Centurion Capital Corporation. Id. at 7. Houslanger and

Associates sent McCrobie several documents, but none of them referred to the default

judgment against him or gave Palisades any right to enforce that judgment. Id. at 7-8.

McCrobie therefore claims that the defendants had no right to try to enforce the

judgment and, in doing so, violated the FDCPA. Id. at 13.


II.    FDCPA STATUTORY CONTEXT

       “Responding to reports of abusive practices by third-party collectors of consumer

debts, Congress enacted the FDPCA ‘to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent

State action to protect consumers against debt collection abuses.’” Sheriff v. Gillie, 136

S. Ct. 1594, 1598 (2016) (quoting 15 U.S.C. § 1692(e)). “Among other proscriptions,


                                              5
      Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 6 of 26



the FDCPA prohibits debt collectors from employing ‘false, deceptive, or misleading’

practices.’” Id. (quoting § 1692e). “‘Without limiting’ this general ban, § 1692e

enumerates [sixteen] categories of conduct that qualify as false or misleading.” Id.

       McCrobie claims that four of those categories are pertinent to the defendants’

conduct:

           •   first, “[t]he false representation of—(A) the character, amount, or legal

               status of any debt; or (B) any services rendered or compensation which

               may be lawfully received by any debt collector for the collection of a debt,”

               15 U.S.C. § 1692e(2);

           •   second, “[t]he threat to take any action that cannot legally be taken or that

               is not intended to be taken,” § 1692e(5);

           •   third, “[t]he use or distribution of any written communication which

               simulates or is falsely represented to be a document authorized, issued, or

               approved by any court, official, or agency of the United States or any

               State, or which creates a false impression as to its source, authorization,

               or approval,” § 1692e(9);

           •   fourth, “[t]he use of any false representation or deceptive means to collect

               or attempt to collect any debt or to obtain information concerning a

               consumer,” § 1692e(10).

       In addition, “[a] debt collector may not use unfair or unconscionable means to

collect or attempt to collect any debt.” § 1692f. “[T]he term[,] ‘unfair or unconscionable

means’ . . . refers to practices that are ‘shockingly unjust or unfair, or affronting the

sense of justice, decency, or reasonableness.’” Arias v. Gutman, Mintz, Baker &


                                               6
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 7 of 26



Sonnenfeldt LLP, 875 F.3d 128, 135 (2d Cir. 2017) (quoting Gallego v. Northland Grp.

Inc., 814 F.3d 123, 128 (2d Cir. 2016)). Like § 1692e, § 1692f lists eight categories of

conduct as examples, without limitation, of such unfair or unconscionable means.

McCrobie claims that three of those categories are pertinent to the defendants’ conduct:

          •   first, “[t]he collection of any amount (including any interest, fee, charge, or

              expense incidental to the principal obligation) unless such amount is

              expressly authorized by the agreement creating the debt permitted by

              law,” § 1692f(1);

          •   second, “[c]ausing charges to be made to any person for communications

              by concealment of the true purpose of the communication” including but

              not limited to “collect telephone calls and telegram fees,” § 1692f(5);

          •   third,

                       [t]aking or threatening to take any nonjudicial action to effect
                       dispossession or disablement of property if--

                       (A) there is no present right to possession of the property
                       claimed as collateral through an enforceable security interest;

                       (B) there is no present intention to take possession of the
                       property; or

                       (C) the property is exempt by law from such dispossession or
                       disablement,

              § 1692f(6).

      The “least sophisticated consumer” standard determines whether a defendant

“use[d] any false, deceptive, or misleading representation or means in connection with

the collection of any debt” under § 1692e, Clomon v. Jackson, 988 F.2d 1314, 1318 (2d

Cir. 1993), and whether a defendant used unfair or unconscionable means under

§ 1692f, Arias, 875 F.3d at 135.

                                               7
       Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 8 of 26



III.   ANALYSIS

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face. A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

omitted). “The plausibility standard is not akin to a probability requirement, but it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id.


       A.     Standing

       As a preliminary matter, the defendants contend that “[t]o the extent plaintiff

bases his claim on the allegation that the assignment to Palisades is invalid and that

judgment is unenforceable . . . the claim must fail because plaintiff lacks standing to

challenge the validity of the assignment.” Docket Item 56 at 13-14. But McCrobie

certainly can challenge whether a debt collector used false and misleading, § 1692e, or

unfair and unconscionable, § 1692f, means to collect a debt from him. In doing so, he

can challenge the defendants’ “misrepresentation of its right to” collect the debt

“because abusive debt collection—even of a debt actually owed—is a harm in itself.” Im

v. Bayview Loan Servicing LLC, 2018 WL 840088, at *5-*6 (S.D.N.Y. Feb. 12, 2018)

(emphasis in original). So, because he has alleged an injury resulting from the

defendants’ conduct that can be remedied by a favorable decision in this case,

McCrobie has standing. Id.

       Stated another way, McCrobie may not be able to challenge the fact that—as a

result of the assignment’s invalidity—he does not owe the debt at all: his exposure to


                                              8
      Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 9 of 26



double collection would be purely conjectural at this point. See Rajamin v. Deutsche

Bank Nat. Trust Co., 757 F.3d 79, 85-86 (2d Cir. 2014). But he can challenge whether

the purported assignee misrepresented the legal status of the debt or threatened legal

action against him that it could not take. Im, supra at *5-*6. In the words of the court in

Im, that difference “is subtle but crucial.” Id. at *6. And, in even simpler terms, it stands

to reason that the FDCPA would preclude a debt collector from attempting to collect a

debt that it had no right to collect regardless of the reason that it did not have that right.

       In addition to Article III standing, McCrobie has prudential standing to sue for

abusive debt collection practices. The fact that the FDCPA permits statutory damages

in addition to actual damages, 15 U.S.C. § 1692k(a)(2), suggests that even if McCrobie

suffered no pecuniary damages, his interests still fall within the zone of interests that the

statute was designed to protect. For that reason, he has prudential standing to bring

suit against the defendants. Im, supra at *6-*7.


       B.     Motion to Strike Settlement Discussion Material From McCrobie’s
              Complaint

       The defendants argue that the FAC should be dismissed because of “numerous

material procedural defects.” Docket Item 56 at 20-21. Specifically, they contend that it

“contained a description of various confidential conversations and documents

exchanged between the parties in connection with settlement discussions that took

place after the filing of the action.” Id. (emphasis deleted). And they assert that the

inclusion of this material violates both Fed. R. Evid. 408 and Fed. R. Civ. P. 15(d).

       The material to which the defendants object suggests that they did not have the

legal right to collect McCrobie’s debt when they sent income executions to his employer.

It includes documentary evidence that McCrobie received in response to his request for

                                               9
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 10 of 26



a chain of title proving that Palisades had the right to enforce Cenurion’s default

judgment against McCrobie. Docket Item 7 at 7. Excluding those documents and

references would leave the complaint with only bare conclusory allegations that the

defendants had no right to enforce Centurion’s default judgment—allegations that may

not “be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). But according to McCrobie, those documents

put the meat on the bones of his complaint. Docket Item 7 at 7.

       This Court interprets the defendants’ argument as a motion under Fed. R. Civ. P.

12(f) to strike the paragraphs in the complaint that refer to evidence McCrobie obtained

during his efforts to settle the dispute. A Rule 12(f) motion should be denied “unless it

can be shown that no evidence in support of the allegation would be admissible.”

Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976). Contrary to

the defendants’ assertations, the material at issue includes more than offers or

promises to resolve a claim or negotiations toward that end. See Fed. R. Evid. 408.

Indeed, the material to which McCrobie refers to is “otherwise discoverable, and

therefore, not bared by Fed. R. Evid. 408.” Agan v. Katzman & Korr, P.A., 328

F. Supp.2d 1363, 1370-71 (S.D. Fla. 2004). For that reason, the Court denies the

defendants’ motion to strike this material from the complaint. And to the extent it is

necessary, the Court grants leave for McCrobie to include this material in his complaint

under Rule 15(d).




                                            10
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 11 of 26



       C.     FDCPA Claim

              1.      Abstention

       The defendants argue that the complaint should be dismissed based on the

doctrine of abstention—more specifically, Colorado River abstention. Docket Items 55

at 14 and 56 at 17-20. Under Colorado River, “the court may abstain in order to

conserve federal judicial resources only in ‘exceptional circumstances,’ where the

resolution of existing concurrent state-court litigation could result in ‘comprehensive

disposition of litigation.’” Woodford v. Cmty. Action Agency of Greene Cty. Inc., 239

F.3d 517, 522 (2d Cir. 2001) (quoting Colorado River Water Conservation Dist. v.

United States, 424 U.S. 800, 813, 817 (1976)).2

       “[A]bstention is generally disfavored, and federal courts have a ‘virtually

unflagging obligation’ to exercise their jurisdiction.” Niagara Mohawk Power Corp. v.

Hudson River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012). “The

abstention doctrine comprises a few extraordinary and narrow exceptions to a federal

court’s duty to exercise its jurisdiction,’ and ‘in this analysis, the balance is heavily



       2 In determining whether [Colorado River abstention] is applicable, the court
       should consider (1) whether the controversy involves a res over which one
       of the courts has assumed jurisdiction . . . (2) whether the federal forum is
       less inconvenient than the other for the parties . . . (3) whether staying or
       dismissing the federal action will avoid piecemeal litigation . . . (4) the order
       in which the actions were filed . . . and whether proceedings have advanced
       more in one forum than in the other . . . (5) whether federal law provides the
       rule of decision . . . and (6) whether the state procedures are adequate to
       protect the plaintiff’s federal rights.

Woodford v. Cmty. Action Agency of Greene Cty. Inc., 239 F.3d 517, 522 (2d Cir. 2001)
(internal citations omitted).



                                              11
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 12 of 26



weighted in favor of the exercise of jurisdiction.’” Id. (quoting Woodford, 239 F.3d at

522).

        “A finding that the concurrent proceedings are ‘parallel’ is a necessary

prerequisite to abstention under Colorado River.” Fritz v. Resurgent Capital Servs., LP,

955 F. Supp.2d 163, 175 (E.D.N.Y. 2013) (quoting Dittmer v. Cty. Of Suffolk, 146 F.3d

113, 118 (2d Cir. 1998)). In this case, as far as this Court is aware, there is no

concurrent state-court litigation. If the defendants mean to suggest that the state-court

debt collection efforts are parallel proceedings, their argument misses the mark. When

a federal proceeding “concerns defendants’ debt-collection methods, while the [state-

court] collection actions involve the validity of the underlying debts,” the underlying

“collection actions will not resolve plaintiffs’ claims, [and] abstention would not be

appropriate.” Id.

        Here, as in Fritz, the state-court proceedings upon which the defendants seem to

rely relate to the validity of McCrobie’s underlying debts to Providian Financial and

Centurion Capital—not whether the defendants violated the FDCPA in attempting to

collect those debts. If state-court proceedings were brought to contest whether the

assignment of McCrobie’s debts from Providian/Centurion to Palisades were valid, that

might have required a more detailed abstention analysis. But the defendants have not

pointed to anything that indicates that this was the underlying basis of any state-court

litigation, and as they have pointed out, it is unlikely that McCrobie has standing to bring




                                             12
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 13 of 26



such a “direct attack” on the assignment. On the present record, abstention is not

appropriate. 3


                 2.   Effect of N.Y. C.P.L.R.§ 5019(c) on FDCPA Claims

       The defendants contend that the alleged FDCPA violations all are premised on

violations of N.Y. C.P.L.R. § 5019(c).4 Docket Items 55 at 12-14 and 56 at 11-13. And

they argue that (1) because a judgment is enforceable without a § 5019(c) filing, (2)

because § 5019(c) is not intended to provide notice to judgment debtors but instead to




       3 The defendants have submitted a copy of McCrobie’s motion to vacate the
underlying judgment filed in the City Court of Buffalo on August 27, 2015. Docket Item
25-2. In that motion, McCrobie states that he was never served with a copy of the
summons and complaint that led to the judgment. Id. at 5. He also argues that the
Court lacked jurisdiction to hear his creditor’s claim because of where he lived at the
time of the litigation. Id. at 6.

       The defendants also have submitted a copy of the Buffalo City Court Decision
and Order, issued on May 22, 2017, resolving McCrobie’s motion. Docket Item 68. As
that court explained, “the sole issue before [it was] whether or not the judgment should
be vacated.” Id. at 6. That court decided that based on the delay from when McCrobie
was made aware of the default judgment against him to when he moved to vacate, he
had forfeited his right to seek to vacate the judgment. Id. at 7-8.

       Whether the defendants in this case, as opposed to Centurion Capital
Corporation or Providian Financial, had the legal right to collect McCrobie’s debts was
therefore never at issue in that proceeding.
       4   N.Y. C.P.L.R. § 5019(c) governs changes in judgment creditors. It provides that

       A person other than the party recovering a judgment who becomes entitled
       to enforce it, shall file in the office of the clerk of the court in which the
       judgment was entered or, in the case of a judgment of a court other than
       the supreme, county or a family court which has been docketed by the clerk
       of the county in which it was entered, in the office of such county clerk, a
       copy of the instrument on which his authority is based, acknowledged in the
       form required to entitle a deed to be recorded, or, if his authority is based
       on a court order, a certified copy of the order. Upon such filing the clerk shall
       make an appropriate entry on his docket of the judgment.

                                              13
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 14 of 26



benefit the assignee, and (3) because § 5019(c) does not require notice to the judgment

debtor, McCrobie has failed to state a claim on which relief can be granted. Docket

Items 55 at 12-14 and 56 at 11-13.

       The defendants are incorrect. The FAC does not allege that the defendants

violated the FDCPA because they violated § 5019(c).5 Instead, the FAC alleges that

the defendants did not own or have the right to collect Centurion Capital Corporation’s

judgment because that judgment never was assigned to any other person or entity at

all, and certainly not to Palisades XVI, LLC. Id. at 7-8. Those are the facts in the FAC

sufficient to support McCrobie’s claim that the defendants violated the FDCPA. See 15

U.S.C. § 1692e (prohibiting “any false, deceptive, or misleading representation or

means in connection with the collection of any debt”); § 1692f (prohibiting “unfair or

unconscionable means to collect or attempt to collect any debt”); see also Arias, 875

F.3d 138-39 (2d Cir. 2017) (citing Fox v. Citicorp Credit Servs., Inc., 15 F.3d 1507, 1517

(9th Cir. 1994)) (filing writ of garnishment against debtors without legal right to do so

violates § 1692e); Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 125 (4th Cir.

2014) (implicitly suggesting that representation that a debt collector owns a judgment

that it does not in fact own states a FDCPA claim);6 Gearing v. Check Brokerage Corp.,


       5 McCrobie’s proposed second amended complaint includes additional
allegations that the defendants violated the FDCPA because they violated N.Y.C.P.L.R.
§ 5019(c)—and therefore were not legally entitled to enforce Centurion’s judgment—
even if discovery demonstrates that Centurion’s debt was in fact assigned to the
defendants at the time of their enforcement actions. Docket Item 19-3 at 12-14. And
McCrobie makes legal arguments supporting this position in his submissions to this
Court. Docket Item 63 at 11, 14. But because this Court has determined that
McCrobie’s motion for leave to amend his complaint violated Local Rule 15(b), the Court
does not reach this question now.
       6In Powell, the plaintiff claimed that the defendant “falsely represented that [it]
was the owner of the judgment” that it tried to collect. Powell v. Palisades Acquisition
                                             14
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 15 of 26



233 F.3d 469, 472 (7th Cir. 2000) (affirming district court’s determination that a debt

collector’s “false impression as to the legal status it enjoyed . . . was . . . a false

representation in an attempt to collect [a] debt, in violation of” the FDCPA).


              3.      FDCPA Material Statement Requirement

       The defendants assert that the false statements alleged are insufficiently material

as a matter of law to make out an FDCPA violation. Docket Items 55 at 15-17 and 56 at

22-23.7 The complaint alleges that even though the defendants had no right to collect

McCrobie’s debt, they tried to collect that debt and sent an invalid income execution to

his employer threatening to garnish his wages. Docket Item 7 at 6-7.

       As the Second Circuit has recently explained, a misrepresentation is material

when a debt collector “misrepresent[s] the nature or legal status of the debt or

undermine[s a consumer]’s ability to respond to debt collection.” Cohen v. Rosicki,

Rosicki & Associates, P.C., 897 F.3d 75, 86 (2d Cir. 2018). McCrobie contends that the

defendants misrepresented their legal ownership of—and right to collect—the debt that

they attempted to collect. That surely is material. See Arias, 875 F.3d at 138-39 (“filing

writ of garnishment against debtors” without right to do so violates § 1692e). Cf. Currier

v. First Resolution Inv. Corp., 762 F.3d 529, 534-35 (6th Cir. 2014) (“[t]he least




XVI, LLC, 782 F.3d 119, 125 (4th Cir. 2014). But the court “conclude[d] that the record
clearly show[ed] that the judgment against [the plaintiff] had indeed been assigned by
Platinum Financial [to the defendant] and that the defendants’ representation to this fact
was therefore not false.” Id. If that turns out to be the case here, then the defendants
will be entitled to judgment—perhaps summary judgment.
       7 The Second Circuit has recently concluded that 15 U.S.C. § 1692e’s “least
sophisticated consumer standard encompasses a materiality requirement.” Cohen v.
Rosicki, Rosicki & Associates, P.C., 897 F.3d 75, 85 (2d Cir. 2018).

                                               15
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 16 of 26



sophisticated consumer, indeed most consumers, would regard filing a [procedurally

unauthorized] lien on the debtor’s home . . . as an ‘unfair or unconscionable means to

collect or attempt to collect’ the debt”).


              4.      Personal Liability Under the FDCPA

       Defendant Todd Houslanger argues that he may be held personally liable for

FDCPA violations only if this Court pierces the corporate veil. Docket Item 55 at 23.

Houslanger frames McCrobie’s claim against him as an attempt to hold him liable as the

alter ego of the corporate defendant, and he argues that the claim fails because

McCrobie has not pleaded facts sufficient to pierce the corporate veil. Docket Item 55

at 23-24.

       To determine the scope of liability under the FDCPA, this Court begins “with a

careful examination of the statutory text.” Henson v. Santander Consumer USA Inc.,

137 S. Ct. 1718, 1721 (2017). Section 1692e provides that “[a] debt collector may not

use any false, deceptive, or misleading representation or means in connection with the

collection of any debt”; and § 1692f provides that “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.” McCrobie’s

complaint contends that Houslanger himself committed those violations while acting as

an agent for Houslanger and Associates. Docket Item 7 at 1. Thus, whether the Act

reaches Houslanger himself depends on whether he was a “debt collector” when he

allegedly committed the violations.

       “The term ‘debt collector’ means any person who uses any instrumentality of

interstate commerce . . . in any business the principal purpose of which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts


                                             16
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 17 of 26



owed or due or asserted to be owed or due another.” § 1692a(6). “[T]here is a split of

authority about whether the corporate form insulates the shareholder, officer, or director

from personal liability under the FDCPA.” See Schwarm v. Craighead, 552 F. Supp.2d

1056, 1070-71 (E.D. Cal. 2008) (describing split). The Seventh Circuit has held that the

FDCPA “is not aimed at the shareholders of debt collectors operating in the corporate

form unless some basis is shown for piercing the corporate veil.” White v. Goodman,

200 F.3d 1016, 1019 (7th Cir. 2000). On the other hand, the Sixth Circuit has

concluded that subjecting a member of an LLC “to individual liability for violations of the

FDCPA will require proof that the individual is a ‘debt collector,’ but does not require

piercing of the corporate veil.” Kistner v. Law Offices of Michael P. Margelefsky, LLC,

518 F.3d 433, 437-38 (6th Cir. 2008). “A majority of courts hold that an employee may

be personally liable under the FDCPA.” Kemp v. Law Offices of Gerald E. Moore &

Assocs., P.C., 2018 WL 4512049, at *2 (D. Nev. Sept. 20, 2018). The Second Circuit

has not addressed the issue.

       This Court agrees with the majority that the definition of debt collector includes

individuals. Nothing in the statutory language reflects an intent to permit only

respondeat superior liability upon the corporation for the acts of its agents; instead, the

language suggests that both corporate debt collectors and their individual agents may

be jointly and severally liable for FDCPA violations. In this case, because McCrobie

alleges that Houslanger himself violated the FDCPA, Houslanger may be held liable for

his own violations. Docket Item 7 at 1. This Court reaches that conclusion for three

reasons.




                                             17
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 18 of 26



       First, individual liability is consistent with the plain language of the FDCPA and

the FDCPA’s broad remedial purposes. The FDCPA defines a debt collector as “any

person . . . in any business.” 15 U.S.C. § 1692a(6) (emphasis added). The language

does not restrict liability to corporate employers when the natural person who took the

actions that violated the FDCPA was a corporate employee or agent. See Musso v.

Seiders, 194 F.R.D. 43, 46 (D. Conn. 1999); Teng v. Metro. Retail Recovery Inc., 851 F.

Supp. 61, 67 (E.D.N.Y. 1994).

       Second, in 1988, the Federal Trade Commission (“FTC”) issued formal

interpretive guidance on the question of individual liability under the FDCPA.

Statements of General Policy or Interpretation Staff Commentary on the Fair Debt

Collection Practices Act, 53 Fed. Reg. 50,097, 50,102 (Dec. 13, 1988). In that

guidance, the FTC listed a number of examples of individuals and entities that would

meet the statutory definition of debt collector, explicitly noting that the term

encompasses “[e]mployees of a debt collection business, including a corporation,

partnership, or other entity whose business is the collection of debts owed another.” Id.

       Finally, the broad language that Congress used when defining “debt collector” in

§ 1692a(6) is consistent with broad language that Congress has used elsewhere when

it intended to extend liability to individual agents or employees; conversely, it is

inconsistent with the language Congress has used when it intended to limit liability only

to employers or corporate entities. For example, the Second Circuit (and every other

circuit to address the issue8), has held that “an owning stockholder who manages the



       8  See Schwarm v. Craighead, 552 F. Supp.2d 1056, 1072 (E.D. Cal. 2008)
(listing cases).

                                              18
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 19 of 26



corporation” may be individually liable for environmental contamination cleanup costs as

an “operator” under the Comprehensive Environmental Response, Compensation, and

Liability Act (“CERCLA”). New York v. Shore Realty Corp., 759 F.2d 1032, 1052 (2d

Cir. 1985). That is because, similar to the FDCPA, “[u]nder CERCLA ‘owner or

operator’ is defined to mean ‘any person owning or operating’ an onshore facility.’” Id.

(emphasis added) (quoting 42 U.S.C. § 9601(20)(A)); see United States v. Ne. Pharm.

and Chem. Co., Inc., 579 F. Supp. 823, 847-50 (W.D. Mo. 1984) (cited in Shore Realty

Corp., 759 F.2d at 1052) (interpreting CERLCA to require individual liability even though

“corporate officers are normally not personally liable for the acts of the corporate

entity”); see also United States v. Ne. Pharm. & Chem. Co. Inc., 810 F.2d 726, 743 (8th

Cir. 1986) (“Congress could have limited the statutory definition of ‘person’ [to exclude

individual shareholders] but chose not to do so.”).

        In contrast, the Second Circuit has held “that individual defendants with

supervisory control over a plaintiff may not be held personally liable under Title VII” of

the Civil Rights Act of 1964. Tomka v. Seiler Corp., 66 F.3d 1295, 1313 (2d Cir. 1995).

That is because the terms Congress used in that statute “indicate that Congress

intended to limit liability to employer-entities with fifteen or more employees.” Id. at

1314.

        By contrast, the FDCPA does not limit liability to business entities or
        employers. Rather, under the FDCPA, liability extends to all “debt
        collectors,” defined as “any person . . . in any business the principal purpose
        of which is the collection of any debts . . . .” The point of this is simply that
        it is much easier to read the language of Title VII and conclude that it is
        based upon the respondeat superior liability of the employer, especially
        given the remedies available under Title VII, than it is to conclude the same
        thing with the FDCPA.




                                               19
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 20 of 26



Kistner, 518 F.3d at 437 (quoting Brumbelow v. Law Offices of Bennett and Deloney,

P.C., 372 F. Supp.2d 615, 622 (D. Utah 2005)).

       For each and all of those reasons, Houslanger may be held liable individually for

his own FDCPA violations.


       D.      New York General Business Law § 349

       The defendants also contend that McCrobie has failed to state a viable claim

under GBL § 349. Docket item 55 at 18-22. GBL § 349 provides that “[d]eceptive acts

or practices in the conduct of any business, trade or commerce or in the furnishing of

any service in this state are hereby declared unlawful.”


               1.    Interaction Between GBL § 349 and § 601

       First, the defendants argue that McCrobie’s claims under GBL § 349 must be

dismissed because the New York Court of Appeals has held that GBL § 601—which

regulates certain practices of debt collectors—does not include a private right of action.

See Varela v. Inv’rs Ins. Holding Corp., 81 N.Y.2d 958, 961 (1993). Because the

conduct that McCrobie alleges may fall within the scope of conduct prohibited under

§ 601, the defendants argue that it cannot be the basis of a § 349 claim. Docket Item

55 at 18-19.

       A plaintiff may not rely on a § 601 violation to make out a per se violation of

§ 349. Conboy v. AT&T Corp., 241 F.3d 242, 258 (2d Cir. 2001). But, as many courts

have held, that does not mean that conduct prohibited under § 601 may not also fall

within the scope of § 349. See Morales v. Kavulich & Assocs., P.C., 294 F. Supp.3d

193, 197 (S.D.N.Y. 2018) (and cases cited therein). Instead, courts must make an

independent determination as to whether the conduct meets the § 349 standard. Id. So

                                            20
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 21 of 26



the fact that the conduct alleged here may violate § 601 as well as § 349 is of no

moment.


              2.     Standing

       The defendants contend that McCrobie “has no standing in this case as he is not

a consumer for the purposes of GBL § 349.” Docket Item 55 at 20. They reason that

he lacks standing as a consumer because “it is undisputed that he never had any

business relationship with [Todd Houslanger or Houslanger & Associates, PLLC] and

was not a consumer of their legal services.” Id. But § 349 “extends the right of action to

‘any person who has been injured by reason of any violation of this section.’” H20

Swimwear, Ltd v. Lomas, 560 N.Y.S.2d 19, 21 (1st Dep’t 1990) (quoting § 349). Thus,

“[i]t is not necessary that the plaintiff be a consumer or stand in the shoes of a

consumer in order to bring a [§] 349 claim.” Int’l Design Concepts, LLC v. Saks, Inc.,

486 F. Supp.2d 229, 238 (S.D.N.Y. 2007) (citing Securitron Magnalock Corp. v.

Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995)).


              3.     Consumer-Oriented Act

       “A plaintiff under [§] 349 must prove three elements: first, that the challenged act

or practice was consumer-oriented; second, that it was misleading in a material way;

and third, that the plaintiff suffered injury as a result of the deceptive act.” Stutman v.

Chem. Bank, 95 N.Y.2d, 24, 29 (2000).

       The defendants contend that the complaint does not allege the first of these

elements—that they engaged in a consumer-oriented act or practice. Docket Item 55 at

20-21. More specifically, they assert that the FAC “fails to allege that defendants

directed their actions to the general public.” Id. at 20. Furthermore, they argue that

                                             21
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 22 of 26



McCrobie “does not allege that defendants sell, promote, or advertise goods or services

to consumers.” Id.

       The defendants’ arguments misconstrue the scope of the “consumer-oriented”

requirement. Section 349 on its “face appl[ies] to virtually all economic activity, and [its]

application has been correspondingly broad.” Karlin v. IVF Am., Inc., 93 N.Y.2d 282,

290 (1999) (footnote omitted). Its reach “provides needed authority to cope with the

numerous, ever-changing types of false and deceptive business practices which plague

consumers in our State.” Id. (quoting N.Y. Dep’t of Law, Mem to Governor, 1963 N.Y.

Legis Ann, at 105). “[S]ection 349 is directed at wrongs against the consuming public.”

Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d

20, 24 (1995). “The ‘consumer-oriented’ requirement may be satisfied by showing that

the conduct at issue ‘potentially affects similarly situated consumers.’” Wilson v. Nw.

Mut. Ins. Co., 625 F.3d 54, 64 (2d Cir. 2010) (quoting Oswego Laborers’, 623 N.Y.2d at

27)). In contrast to what the defendants argue, § 349 may impose liability when “a

deceptive act or practice has ‘a broader impact on consumers at large,’” Fibermark, Inc.

v. Brownville Specialty Paper Prods., Inc., 419 F. Supp.2d 225, 240 (N.D.N.Y. 2005)

(emphasis added) (quoting Gaidon v. Guardian Life Ins. Co., 94 N.Y.2d 330, 344

(1999)), and not simply when a defendant has sold, promoted, or advertised goods or

services directly to consumers. “The requirement that defendants engaged in

‘consumer-oriented’ conduct has been construed liberally.” White v. Fein, Such and

Crane, LLP, 2015 WL 6455142, at *6 (W.D.N.Y. Oct. 26, 2015).

       In this case, as a credit card consumer, McCrobie is a member of the “consuming

public.” Oswego Laborers’, 85 N.Y.2d at 24. “In contrast to a private contract dispute”



                                             22
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 23 of 26



which is not covered by § 349, Gaidon, 94 N.Y.2d at 344, the dispute here is consumer

oriented as pleaded because the facts alleged in the complaint are sufficient to create

the inference that the defendants buy consumer debts and judgments in bulk. See

Docket Item 7 at 8 (defendants are “routinely enforcing, or attempting to enforce[,] post

judgment remedies regarding judgments entered many years ago”). One of the debts

and judgments that the defendants attempted to collect was McCrobie’s, and the FAC

claims that the defendants did not in fact have the legal right to collect that debt.

Because, according to the FAC, the defendants buy consumer credit debts of the public

in bulk, if this alleged conduct is typical of their debt collection business practices, the

defendants’ actions may well have a broader impact on the public at large.

       The defendants cite DirecTV, Inc. v. Rowland, 2005 WL 189722 (W.D.N.Y. Jan.

22, 2005), for the broad proposition that as a matter of law, conduct taken by a party as

part of a legal proceeding is not consumer-oriented activity falling within § 349. Docket

Item 55 at 20. But that case is inapposite. In DirecTV, the plaintiff, a direct broadcast

satellite service provider, alleged that the defendant purchased and used satellite-

signal-theft equipment to gain unauthorized access to its signal. DirecTV, Inc., supra at

*1. The defendant counterclaimed under § 349 that the plaintiff was attempting to extort

money from individuals it believed purchased certain equipment without determining

whether the equipment was used to intercept satellite transmissions. Id. The court

found that even if the defendants’ allegations were true, the communications from the

plaintiff were sent to individuals suspected to be obtaining the plaintiff’s product illegally,

“not consumers legitimately looking to do business with DirecTV.” Id. at *3. Therefore,




                                              23
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 24 of 26



the court concluded that “there is no allegation that DirecTV’s conduct is directed at

consumers.” Id.

       In contrast to the defendant in DirecTV, Inc., whose relationship with the plaintiff

stemmed from his alleged theft of satellite signals, McCrobie’s relationship with his

creditors (and debt collectors) stems from his decision to sign up for a consumer credit

card and his failure to pay his bill. Indeed, New York courts have explained that “[t]he

kinds of trade practices which have been considered deceptive in the past include . . .

deceptive collection efforts against debtors.” Teller v. Bill Hayes, Ltd., 630 N.Y.S.2d

769, 773 (2d Dep’t 1995) (quoting Goldberg v. Manhattan Ford Lincoln-Mercury, 492

N.Y.S.2d 318, 321 (N.Y. Cty. Sup. Ct.1985)). The defendants’ attempts to get

McCrobie to pay that debt (whether or not those debts were owed to the defendants),

including garnishing his wages, therefore is a “consumer-oriented act.”


              4.     Actual Harm

       The defendants contend that McCrobie cannot prove that their allegedly

deceptive acts actually misled or injured him. Docket Item 55 at 21-22. The defendants

rely on Toohey v. Portfolio Recovery Assocs., LLC, 2016 WL 4473016, at *10 (S.D.N.Y.

Aug. 22, 2016), where, on facts similar to those in this case, the court determined that

because a plaintiff “ha[d] not alleged that she did not owe the debt for which her wages

were garnished, [she] ha[d] not alleged any ‘actual’ injury suffered as a result of

Defendants’ alleged deceptive acts” under GBL § 349.

       This Court does not find Toohey persuasive. As the New York Court of Appeals

has explained, “a plaintiff must prove ‘actual’ injury to recover under the statute, though

not necessarily pecuniary harm.” Stutman, 95 N.Y.2d at 29 (emphasis added). Indeed,


                                            24
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 25 of 26



like the FDCPA, GBL § 349 includes a statutory damage provision, permitting plaintiffs

to recover “actual damages or fifty dollars, whichever is greater.” § 349(h). And

“[a]ccording to one of the [principal] draftsmen of the private remedy amendment, the

statutory damage provision was included precisely for the purpose of enabling plaintiffs

to obtain damages in instances where there is no quantifiable economic loss.” Note,

New York Creates a Private Right of Action to Combat Consumer Fraud: Caveat

Venditor, 48 Brook. L. Rev. 509, 551 n.180 (1982) (cited in City of New York v. Smokes-

Spirts.com, Inc., 12 N.Y.3d 616, 622 (2009) and Oswego Laborers’, 85 N.Y.2d at 24).

       Unlike cases where, for example, a consumer purchased a $4,200 bottle of wine

at an auction with knowledge that the wine was counterfeit, Koch v. Christie’s Int’l PLC,

785 F.Supp.2d 105, 119 (S.D.N.Y. 2011), or where the sale of consumer information to

third parties resulted only in offers that the plaintiffs were free to decline, Smith v. Chase

Manhattan Bank, USA, N.A., 741 N.Y.S.2d 100, 102 (2d Dep’t 2002), here, as

discussed above, the defendants are alleged to have misrepresented their right to

garnish McCrobie’s wages and to have taken significant steps toward doing just that.

Abusive debt collection is “a harm in itself,” Im, supra at *6, especially when

misrepresentations place a consumer in immediate fear that he or she may be about to

lose his home, id., or her income. Because § 349 does not require pecuniary harm or

quantifiable economic loss to meet its actual-injury requirement and to recover the fifty-

dollar statutory damage sum, this Court is persuaded that McCrobie has alleged facts

sufficient under § 349.




                                             25
     Case 1:15-cv-00018-LJV-MJR Document 79 Filed 02/15/19 Page 26 of 26



         E.    New York Judiciary Law § 487

         The defendants argue that McCrobie has failed to state a claim under New York

Judiciary Law § 487. Docket Item 55 at 22-23. But McCrobie does not allege any

violations of this statute in his FAC.9 The Court therefore does not address this issue.


                                      CONCLUSION


         For the reasons stated above, the defendants’ motion to dismiss, Docket Item 17,

is DENIED. McCrobie’s motion for leave to amend his complaint, Docket Item 19, is

DENIED without prejudice, and his motion for leave to file supplemental authority,

Docket Item 75, is DENIED as moot. Within 45 days of the date of this order,

McCrobie may seek leave to amend his complaint in a motion that complies with Local

Rule 15(b).

         The defendants may not re-argue on a future motion to dismiss any argument

that has been rejected in this order, nor may the defendants raise for the first time on a

future motion to dismiss any argument that was previously available but not raised on

this motion to dismiss.

         SO ORDERED.

Dated:         February 14, 2019
               Buffalo, New York



                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE

         McCrobie’s proposed second amended complaint includes a brief claim of a
         9

violation of New York Judiciary Law § 487, Docket Item 19-3 at 23, but McCrobie’s
motion for leave to amend his first amended complaint is denied without prejudice.

                                            26
